Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 11/03/2021. Applicant’s argument, filed on 11/03/2021 has been entered and carefully considered. Claims 1, 3, 5-7, and 9-11 are pending.

This is a 371 application filed on 11/20/2019 claiming priority to PCT/JP2018/014996 filed on 04/10/2018. Claimed foreign priority date for application JAPAN 2017-126843 filed on 06/29/2017. The certified copy has been filed with parent Application PCT/JP2018/014996 filed on 04/10/2018.

	
Response to Arguments

Applicant's arguments in the 11/03/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 7-12 argues compare a first frame of the plurality of frames and a first compressed image signal of the plurality of compressed image signals … detect an area in which luminance has changed, based on the comparison”. While the applicant' s argument points are understood, the examiner respectfully disagrees it is because Haimi in view of Natarajan further in view of Sato teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, [0038], anomaly is any difference between two or more images, video frames, and/or other like data structure, [0037], detecting anomalies in compressed video data, [0111], changing luminosity, so, it is obvious to the ordinary skill in the art that if the anomaly could be in the frames and in time domain).
Therefore, the rejection is maintained.

		
Examiner’s Note

Claims 1, 3, 5-7, and 9 refer to "An image transmission and reception system”, Claim 10 refers to "A server”, and Claim 11 refers to “An imaging apparatus”. Claims 10-11 are similarly rejected in light of rejection of claims 1, 3, 5-7, and 9, any obvious combination of the rejection of claims 1, 3, 5-7, and 9, or the differences are obvious to the ordinary skill in the art. Examiner requests to keep the scope of the independent claims similar for the advancing the prosecution, e.g., independent claim 11 has a scope broader than the other independent claims. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haimi-Cohen (US 20160021390 A1), hereinafter Haimi, in view of Natarajan et al. (US 20170281013 A1), hereinafter Natarajan, further in view of Sato et al. (US 20160205336 A1), hereinafter Sato.

	Regarding claim 1, Haimi discloses an image transmission and reception system comprising (Fig. 1): an imaging apparatus configured to:  photoelectrically convert part of pixels randomly selected from a plurality of pixels corresponding to light from a subject and store a plurality of compressed image signals, store the plurality of compressed image as a plurality of frames arranged in a time sequence (Fig. 4, [0040]-[0042], Compressive sensing, video stream, it is obvious that the camera photoelectrically convert pixels, also, compressed sensing is known, current published application, [0002]); and a server configured to: receive the plurality of compressed image signals and the area signal via a network and restore the plurality of compressed image signals ([0046], client devices communicating with the server, [0125], though optional, it is obvious that the video may be constructed in the server) compare a first frame of the plurality of frames and a first compressed image signal of the plurality of compressed image signals (Fig. 5, compare, measurement vector), detect an area in which49SP368819 luminance has changed as time passes with respect to the compressed image signals, and transmit the area in which the change of the luminance of the compressed image signals has been detected, to the server as an area signal ([0038], difference in video frames, [0064]-[0067], Fig. 11, [0125], Fig. 1, [0049], memory needed for program code for compressive routine, [0111], changing luminosity, [0140], [0150]).
	Haimi discloses all the elements of claim 1 but Haimi does not appear to explicitly disclose in the cited section restore the compressed image signal based on a sampling matrix which indicates the random selection of the part of pixels from the plurality of pixels.
	However, Natarajan from the same or similar endeavor teaches restore the compressed image signal based on a first sampling matrix of the plurality of sampling ([0101], transmitting the sample matrix for compressive sensing reconstruction, so, server would need the selected matrix for reconstruction of the data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haimi to incorporate the teachings of Natarajan to improve system performance (Natarajan, [0006]). Similar reasoning of modification can be applied/extended to the other related claims.

	However, Sato from the same or similar endeavor teaches store a plurality of sampling matrices with a plurality of identifiers in a sampling matrix memory; matrices to transmit the restored compressed image signals to the terminal, wherein the first sampling matric is associated with the first identifier (Fig. 1, [0128]-[0133]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haimi in view of Natarajan to incorporate the teachings of Sato to prevent degradation of image quality due to increased noise (Sato, [0008]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, (Cancelled).  

	Regarding claim 3, Haimi in view of Natarajan further in view of Sato discloses the image transmission and reception system according to claim 1, wherein, before execution of the restoration, the server is further configured to: receive the first sampling matrix from the imaging apparatus via the network and store the received first sampling matrix into the sampling matrix memory (Haimi, [0125], Fig. 1, [0049], memory needed for program code for compressive routine, Natarajan, [0075], server, [0101], it is obvious to the ordinary skill in the art).  

	Regarding claim 4, (Canceled).  

	Regarding claim 5, Haimi in view of Natarajan further in view of Sato discloses the image transmission and reception system according to claim [[1, wherein the server includes a reference image memory configured to store a reference image serving as a background of an image of the area signal, an image combining portion configured to combine the image of the area signal transmitted   occurrence of an event in the combined image, and a restored image memory configured to store an image of the combined image after execution of the restoration in accordance with a result of the sensing of the event (Haimi, [0125], Fig. 1, [0049], memory needed for program code for compressive routine, [0111], brightness of image changes, Natarajan, [0075], server, [0101], it is obvious to the ordinary skill in the art to reconstruct by combining images, e.g., Ni et al., Column 2, line 10-24, Column 7, line 6-30, background template).  

	Regarding claim 6, Haimi in view of Natarajan further in view of Sato discloses the image transmission and reception system according to claim 5, wherein the event sensing processing portion is further configured to: refer to the image of the combined image after the execution of the restoration to sense the occurrence of the event (Haimi, [0004], event, [0125], Fig. 1, [0049], memory needed for program code for compressive routine, [0111], brightness of image changes, Natarajan, [0075], server, [0101], it is obvious to the ordinary skill in the art that event sensing can be done at the servers, e.g., Leung et al., US 20150215433 A1, Fig. 2, cloud monitoring, data analysis).  

	Regarding claim 7, Haimi in view of Natarajan further in view of Sato discloses the image transmission and reception system according to claim 5, wherein the event sensing processing portion is further configured to refer to the image of the combined image before the execution of the restoration to sense the occurrence of the event (Haimi, [0004], event, [0125], Fig. 1, [0049], memory needed for program code for compressive routine, [0111], brightness of image changes, Natarajan, [0075], server, [0101], it is obvious to the ordinary skill in the art that event sensing can be done at the servers, e.g., Leung et al., US 20150215433 A1, Fig. 2, cloud monitoring, data analysis, Kanayama et al., US 20060007318 A1, [0005], event monitored at the server, Yano et al., US 6,088,737, Fig. 11, element 117, event detect module).  

	Regarding claim 8, (Cancelled).  

Regarding claim 9, Haimi in view of Natarajan further in view of Sato discloses the image transmission and reception system according to claim 1 (Haimi, [0125], Fig. 1, [0049], memory needed for program code for compressive routine, Natarajan, [0075], server, [0101], it is obvious to the ordinary skill in the art that server would transmit the successful restored frames).

Regarding claim 10-11, See Examiner’s Note. It is obvious to the ordinary skill in the art to transmit the difference image, Mukasa (US 20130163812 A1), Fig. 4, [0006], [0066], [0089]-[0091].

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487